Citation Nr: 0843043	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his current bilateral hearing loss 
is due to exposure to artillery fire in service.

The veteran has undergone private and VA audiological 
examinations, and has bilateral hearing loss as defined by VA 
regulation.  See 38 C.F.R. § 3.385.  However, no opinion 
regarding the etiology of the veteran's bilateral hearing 
loss was rendered.  A VA audiological examination and opinion 
are necessary pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
audiological testing and evaluation, to 
address the likely etiology of the current 
bilateral hearing loss.  The examiner must 
be provided with the veteran's claims file 
for review.  Audiological test results 
should be reported to allow for 
application of pertinent VA regulations.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current hearing loss is causally 
related to service, to include noise 
exposure during service.

2.  Then, readjudicate the claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

